UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In Re:                                                               Chapter 11
BROADWAY EQUITY HOLDINGS LLC,                                        Case No.: 17-22242 (RDD)
                                                    Debtor,

BROADWAY EQUITY HOLDINGS LLC,                                        Adversary Case No.: 17-8215 (RDD)
                                                    Plaintiff,
                        - against -
152 BROADWAY HAVERSTRAW NY LLC, BLUE
BEVERAGE GROUP, INC., JOSEPH GOLDBERGER,
TOBY WEINBERGER, MFT HOLDINGS LLC,
ESTATE OF JENO GUTTMAN, RYVKIE GOLDBERGER,
LAND TRACK TITLE AGENCY, LLC, VILLAGE OF
HAVERSTRAW RECEIVER OF TAXES, COMMISSIONER
OF FINANCE OF THE COUNTY OF ROCKLAND,
NEW YORK STATE DEPARTMENT OF TAXATION AND
FINANCE, “JOHN DOE NO. 1” through “JOHN DOE NO.
10”, and said names being fictitious, it being the intention of
Plaintiff to designate all persons, partnerships, corporations, or
other entities in possession of the premises, as tenant or
otherwise any/or all persons or entities having or claiming an
interest in said premises,
                                                    Defendants.


                              ORDER TO SHOW CAUSE


               UPON reading the Motion of Joseph Goldberger, Toby Weinberger a/k/a

Toby Menczer, the Estate of Jeno Guttman, MFT Holdings LLC, Ryvkie Goldberger

(the “Movants”) annexed hereto, and upon all the prior pleadings and proceedings

heretofore had herein, it is hereby
               ORDERED THAT:


               Plaintiff Debtors or their attorneys, show cause before the Honorable

Robert D. Drain, United States Bankruptcy Judge, at a hearing to be held at the United

States Bankruptcy Court, at 300 Quarropas Street, White Plains. New York, on the ___

day of _________________, 2020, at _______ _.m., or as soon thereafter as counsel

can be heard (the “Hearing”), why the Court should not enter an order that UPON THE

POSTING OF CASH IN ESCROW IN AN AMOUNT TO BE DETERMINED BY

THE COURT AND OTHER SECURITY in a form satisfactory to the Court, that the

ORDER GRANTING MOTION FOR POST-JUDGMENT RELIEF (the “Post-

Judgment Order”) issued in this Adversary Proceeding on June 29, 2020 (Docket

Number 169) should be vacated; and it is further


               ORDERED that opposition to the relief requested by this Order to Show

Cause, if any, shall be in writing and shall be filed with the Court and served on counsel

for the moving parties by email by ______________ by __________m.; and it is further


               ORDERED, that, until the Hearing, all depositions and discovery sought

to be taken pursuant to the Post-Judgment Order shall be held in abeyance; and it is

further


               ORDERED, that, until the Hearing, adversary proceedings numbered 20-

06281 and 20-06280 be stayed;




                                            2
               ORDERED, that service of a copy of this Order to Show Cause on the

Parties annexed as Schedule A, together with the papers upon which it is granted, by

email, with service also provided by the electronic service of the Court, on or before

July __, 2020, shall be deemed good and sufficient service thereof.


Dated:   New York, New York
         July , 2020




                                               ________________________________________ _
                                                             U.S.B.J.




                                           3
